SENTENCIA
Nos corresponde resolver si en una acción de cobro de dinero contra una sociedad especial, los socios de la socie-dad, en su carácter personal, son parte indispensable en el pleito.
*676I
El 17 de octubre de 2000, la Asociación de Residentes de San Pedro Estates, Inc. (en adelante parte demandante) interpuso una demanda sobre cobro de dinero contra el Sr. Edgardo Morales Ramírez, la Sra. Gloria Santiago Rivera, sus respectivos cónyuges y sociedades legales de bienes ga-nanciales, así como también contra el Sr. Jaime Torres Gaztambide, su esposa, la Sra. Carmen Lydia Vicenty Es-calona, y la sociedad legal de bienes gananciales com-puesta por ambos, todos ellos haciendo negocios como San Pedro Estates I, S.E.(1)
San Pedro Estates I, S.E. es una sociedad especial cons-tituida por virtud de la Escritura Núm. 1 otorgada el 23 de agosto de 1994 ante el notario público Cristiano Agosto Reyes, cuyos socios antes mencionados fueron incluidos como demandados en su carácter personal.(2)
En la demanda se alegó que San Pedro Estates I, S.E. era propietaria de doce residencias y tres solares sitos en la urbanización San Pedro Estates. Se alegó que era su obli-gación pagar a la parte demandante la suma de ciento treinta dólares mensuales por concepto de cuotas de man-tenimiento por cada uno de esos inmuebles. Además, se adujo que los demandados habían dejado de pagar las re-feridas cuotas de mantenimiento correspondientes a las re-feridas propiedades inmuebles, razón por la cual al mo-mento de la presentación de la demanda adeudaban a la parte demandante la suma de ciento un mil setecientos noventa dólares. La parte demandante solicitó del Tribunal de Primera Instancia que le ordenara a la parte de-mandada el pago de la suma reclamada, junto con los in-tereses devengados, más aquellas cuotas de manteni-miento que vencieran durante el transcurso del pleito.
*677Posteriormente, los codemandados Morales Ramírez y Santiago Rivera presentaron una moción de desestimación respecto a la acción instada en su contra, en su carácter personal.(3) La moción aludida se fundamentó en que la acción judicial dejaba de exponer una reclamación que jus-tificara la concesión de un remedio contra ellos, toda vez que no respondían personalmente por las obligaciones que contrajo la persona jurídica San Pedro Estates I, S.E.
La parte demandante se opuso a la referida moción de desestimación.(4) En su escrito en oposición adujo que, aun cuando San Pedro Estates I, S.E. sea una sociedad especial, los socios que la integraban eran potencialmente res-ponsables en su carácter personal —hasta el monto de su aportación a la sociedad— por las deudas y obligaciones contraídas, y esto en la eventualidad de que los bienes de la entidad no fueran suficientes para satisfacer sus obligaciones.
El 22 de diciembre de 2000, el foro primario dictó una resolución en la que declaró no ha lugar la moción de des-estimación antes descrita. (5) Oportunamente, los codeman-dados, señor Morales Ramírez y la señora Santiago Rivera, solicitaron del Tribunal de Primera Instancia la reconside-ración de la resolución antes señalada, la cual fue decla-rada sin lugar. (6)
Inconformes, los codemandados —el señor Morales Ra-mírez y la señora Santiago Rivera— acudieron ante el Tribunal de Circuito de Apelaciones mediante un recurso de certiorari para solicitar la revocación de la resolución que emitió el tribunal a quo. (7) El foro intermedio apelativo de-*678negó la expedición del auto de certiorari solicitado, me-diante Sentencia de 25 de junio de 2001.(8) Concluyó que no procedía la desestimación del pleito en cuanto a los miem-bros de la sociedad especial San Pedro Estates I, S.E. De-terminó lo siguiente:
... Toda vez que la aportación individual de cada socio a la sociedad especial responderá por las deudas u obligaciones de la entidad en caso de que los bienes de la misma resulten insuficientes para cubrir sus deudas, cada uno de ellos consti-tuye parte indispensable en el pleito, sin cuya presencia no se podrán adjudicar las reclamaciones contenidas en las alega-ciones de la acción judicial.
... Sencillamente existe una reclamación contra cada uno de los miembros de la referida sociedad especial, claro está, hasta el monto de sus respectivas aportaciones a la masa social, todo ello para el caso en que, en su día, se determine que San Pedro Estates I, S.E. adeuda las cantidades reclamadas en la de-manda y que los activos de dicha sociedad especial, incluyendo las residencias y solares con respecto a los cuales se reclama el pago de las cuotas de mantenimiento atrasadas, resulten in-suficientes para cubrir las deudas y obligaciones de la entidad.
Oportunamente, los codemandados, señor Morales Ra-mírez y la señora Santiago Rivera, solicitaron la reconside-ración de esa sentencia. Mediante Resolución de 8 de mayo de 2002, archivada en autos copia de su notificación el 21 de mayo de 2002, el Tribunal de Circuito de Apelaciones declaró no ha lugar la referida solicitud de recon-sideración. (9)
Inconformes con ese dictamen, el señor Morales Ramí-rez y la señora Santiago Rivera (en adelante peticionarios) acuden ante nos para señalar la comisión del siguiente error:
Erró el Tribunal de [Primera] Instancia y el Tribunal de Cir-cuito de Apelaciones al concluir que un socio de una sociedad *679especial es parte indispensable en una demanda contra la so-ciedad especial por entender que éste podría responder en can-tidad igual al monto de su aportación en caso de que el patri-monio social no alcance para satisfacer la obligación de la sociedad. (Enfasis suplido.)
HH HH
Concluimos que incidió el Tribunal de Circuito de Ape-laciones al denegar la expedición del auto solicitado. Expe-dido el auto, se revoca la resolución recurrida y aquella emitida por el Tribunal de Primera Instancia. Se desestima la reclamación instada ante el Tribunal de Primera Instan-cia por la demandante de autos contra los socios de San Pedro Estates I, S.E., en su carácter personal.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad, a la cual se unió el Juez Aso-ciado Señor Corrada Del Río. El Juez Asociado Señor Fus-ter Berlingeri disintió del dictamen de la mayoría en el caso de autos por entender que los socios demandados son partes indispensables, pues éstos responderán de la recla-mación que formule la parte demandante si resulta que el patrimonio social no alcanzaba para atender la reclamación. Por ende, el Juez Asociado Señor Fuster Ber-lingeri entendió que no existe justificación jurídica alguna en el caso de autos para que este Tribunal le niegue a la parte demandante su derecho a incluir a los socios en cues-tión como demandados. Como la mayoría del Tribunal de-creta otra cosa, el Juez Asociado Señor Fuster Berlingeri disntió del dictamen mayoritario. El Juez Presidente Se-ñor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

*680— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rivera Pérez,
a la cual se une el Juez Asociado Se-ñor Corrada Del Río.
A tenor con el Art. 1556 del Código Civil de Puerto Rico, (1) la sociedad es un contrato mediante el cual dos o más personas se obligan a poner en común dinero, bienes o in-dustria, con ánimo de partir entre sí las ganancias. Sobre la personalidad jurídica de la sociedad civil, en Asociación de Propietarios v. Santa Bárbara Co., 112 D.P.R. 33, 46 (1982), citando a Enneccerus,(2) señalamos lo siguiente:
... Ciertamente, la personalidad jurídica de la sociedad ha de traducirse en la sujeción del patrimonio social al cumpli-miento de las obligaciones de aquélla, de conformidad con la regla general del art. 1.911; [equivalente al Art. 1811 del Có-digo Civil nuestro, 31 L.P.R.A. see. 5171] pero una cosa es afirmar que responde la sociedad (persona distinta de los so-cios, dotada de un patrimonio diferenciado del privativo de cada uno de éstos) y otra cosa es estimar que solamente res-ponda ella. (Enfasis suplido y en el original.)
Este Tribunal ha señalado que
... [l]a personalidad jurídica que nace mediante el contrato de sociedad no es de total independencia de la personalidad de los socios que la forman. La existencia de una sociedad civil de jure, no exime de responsabilidad a sus socios en su capacidad individual. Responden con su patrimonio personal, subsidiaria y mancomunadamente, de las obligaciones de la sociedad en caso de que el patrimonio social no sea suficiente. La respon-sabilidad de éstos deberá determinarse en un juicio plenario.(3)
Por otro lado, la sociedad especial es una modalidad de la sociedad civil incorporada al ordenamiento jurídico *681puertorriqueño con el propósito de incentivar el desarrollo de ciertas áreas o actividades económicas, pues este meca-nismo no tributa como un ente separado, solamente tribu-tan sus socios en su carácter individual.(4)
Respecto de la sociedad especial, el Art. 1589 del Código Civil de Puerto Rico, según enmendado,(5) establece lo si-guiente:
No obstante lo que se disponga en otra parte de este título, los socios que compongan una “sociedad especial” creada al amparo de las leyes aplicables vigentes y en cumplimiento con todos los requisitos del Suplemento “P” del Capítulo 3 de la Ley Núm. 91 de 29 de junio de 1954, según enmendada, cono-cida como “Ley de Contribuciones sobre Ingresos de 1954” o de las sees. 8630 a 8658 del Título 13, parte del “Código de Ren-tas Internas de Puerto Rico de 1994”, y que lo expresen en su nombre con las siglas S.E. luego del nombre de la sociedad, no serán responsables con su patrimonio personal más allá de su aportación a la sociedad especial por las deudas y obligaciones de la sociedad, en caso de que el patrimonio social no alcance para cubrirlo. Nada de lo aquí dispuesto se deberá interpretar de forma tal que limite las obligaciones de un socio por sus actos personales. (Énfasis suplido.)
En contraposición a la sociedad civil, los miembros de una sociedad especial disfrutan del elemento de responsa-bilidad limitada. Esta responsabilidad limitada reside en que los socios de una sociedad especial son responsables por las deudas y obligaciones de la empresa hasta el monto de su aportación a la entidad, en el caso de que el patrimo-nio social no alcance para cubrir tales obligaciones.(6)
Expuesta la normativa que rige la sociedad especial y el alcance de la responsabilidad de sus socios respecto a las obligaciones adquiridas por la primera, a los fines de resolver la controversia ante nos es menester abundar sobre quiénes son partes indispensables en un pleito.
*682La Regla 16.1 de Procedimiento Civil(7) establece lo si-guiente:
Las personas que tuvieren un interés común sin cuya pre-sencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada.
Esta Curia ha identificado a una parte indispensable como “aquella persona cuyos derechos e intereses podrían quedar destruidos o inevitablemente afectados por una sentencia dictada estando esa persona ausente del litigio”.(8) Por lo tanto, de no incluir a esa parte en el pleito, la sentencia dictada no sería válida.(9)
En Fred y otros v. E.L.A., supra, pág. 609, reiterando a Cepeda Torres v. García Ortiz, supra, sostuvimos que la citada Regla 16.1 de Procedimiento Civil
"... se inspira en dos (2) axiomas que preordenan nuestro quehacer jurídico. El primero es la protección constitucional que impide que persona alguna sea privada de la libertad y propiedad sin un debido proceso de ley. El segundo es la nece-sidad de incluir a una parte indispensable para que el decreto judicial emitido sea completo.” (Citas omitidas.)
Hemos expresado que el propósito de la Regla 16.1 de Procedimiento Civil, supra, es “proteger a las personas au-sentes de los posibles efectos perjudiciales de la resolución del caso y evitar la multiplicidad de pleitos”.(10)
Este Tribunal ha resuelto que la frase interés común, que forma parte de la Regla 16.1 de Procedimiento Civil, supra, no se refiere a “ ‘cualquier interés en el pleito’ ”, sino *683a “ ‘un interés de tal orden que impida la confección de un decreto [judicial] sin afectarlo’ Mun. de Ponce v. A.C. et al., 153 D.P.R. 1, 16 (2000). Respecto de la frase sin cuya presencia no pueda adjudicarse la controversia, que apa-rece en la aludida regla, hemos establecido que se refiere a aquella persona que se debe hacer parte en el pleito para evitar que su interés se afecte, pero “el interés afectado tiene que ser de índole real e inmediat[o, al extremo de impedir la confección de un decreto adecuado]”. (Énfasis suplido. (11)
Con este trasfondo fáctico y normativo, procedemos a analizar la controversia ante nos.
La sociedad especial San Pedro Estates I, S.E. tiene una personalidad jurídica distinta de la de sus socios, entre los cuales figuran los aquí peticionarios. Recordemos que la sociedad especial es una modalidad de la sociedad civil cuya personalidad jurídica hemos resaltado en otras ocasiones.(12) Los socios de San Pedro Estates I, S.E. res-ponden por las deudas y obligaciones que contraiga la so-ciedad especial únicamente hasta el monto de su aporta-ción, en caso de que el patrimonio social no alcance para responder por tales obligaciones. Es decir, que si el patri-monio de San Pedro Estates I, S.E. no fuera suficiente para satisfacer la alegada deuda de cuotas de mantenimiento objeto de la acción instada en su contra, los socios única-mente se arriesgan a perder lo aportado y no responderán con su patrimonio personal más allá de ello.(13) La aporta-ción que hagan los socios de la referida sociedad especial no se encuentra separada del patrimonio social ni tampoco se encuentra en posesión de los socios, pues éstos la colo-caron a disposición de la sociedad. La responsabilidad de éstos es limitada.
*684Dado que San Pedro Estates I, S.E. posee personalidad jurídica y que sus miembros no responden por las deudas de la primera más allá de su aportación a ésta, en caso de que el patrimonio social no sea suficiente, concluimos que el interés que los socios de la sociedad especial San Pedro Estates I, S.E. tienen en el pleito no es real e inmediato, al extremo de impedir la confección de un decreto adecuado.(14) En otras palabras, esos socios no son perso-nas con un interés común sin cuya presencia en el pleito de autos no pueda adjudicarse la controversia, razón por la cual no son partes indispensables.(15)

 Apéndice de la Petición de certiorari, págs. 11-16.


 íd.( pág. 37.


 Íd., págs. 17-18.


 Íd., pág. 20.


 Íd., pág. 27.


 Íd., pág. 31.


 Íd., pág. 1.


 Íd., pág. 102.


 Íd., pág. 116.


 31 L.P.R.A. sec. 4311.


 L. Ennecceras, T. Kipp y M. Wolff, Tratado de Derecho Civil, Barcelona, Ed. Bosch, 1966, T. II, Vol. 2, pág. 729.


 Asociación de Propietarios v. Santa Bárbara Co., supra, pág. 50.


 Marcial v. Tomé, 144 D.P.R. 522, 544 (1997).


 31 L.P.R.A. sec. 4372.


 Marcial v. Tomé, supra, págs. 545-546.


 32 L.P.R.A. Ap. III.


 Fuentes v. Tribunal de Distrito, 73 D.P.R. 959, 981 (1952). Véanse: Fred y otros v. E.L.A., 150 D.P.R. 599, 608 (2000); Cepeda Torres v. García Ortiz, 132 D.P.R. 698, 704 (1993).


 Fred y otros v. E.L.A., supra, págs. 608-609, reiterando a Unisys v. Ramallo Brothers, 128 D.P.R. 842, 859 (1991).


 Fred y otros v. E.L.A., supra, pág. 609, reiterando a Metropolitan Marble Corp. v. Pichardo, 145 D.P.R. 607, 614 (1998).


 Mun. de Ponce v. A.C. et al., 153 D.P.R. 1, 16 (2000). Véase Hernández Agosto v. López Nieves, 114 D.P.R. 601, 607-611 (1983).


 Véanse: Marcial v. Tomé, supra, pág. 544; Asociación de Propietarios v. Santa Bárbara Co., supra, pág. 50.


 Véase Art. 1589 del Código Civil, supra.


 Véanse: Mun. de Ponce v. A.C. et al., supra; Hernández Agosto v. López Nieves, supra.


 Véase Regla 16.1 de Procedimiento Civil, supra.